Case 1:21-cr-00014-SAG Document 7 Filed 03/10/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

United States of America *

v. * Criminal Case No. SAG-21-014

*

MATHEW PALMER

Ree

EXPEDITED SENTENCING ORDER
Q) On or before April 16, 2021 (not more than 40 days from the date of this order), the
Probation Officer shall provide the initial draft of the presentence report to counsel for the Defendant for
review with the Defendant. If the Defendant is in pretrial detention, defense counsel may not provide a
copy of the recommendations section of the presentence report to the Defendant in advance of meeting to
review the presentence report, and may not leave the recommendations section of the presentence report

with the Defendant once the review has taken place. The Probation Officer shall also provide the initial

draft of the presentence report to counsel for the Government and file the report through CM/ECF. Any

objection to the presentence report shall be provided in writing, on or before

(not less than 14 days before sentencing), and may result in the postponement of sentencing,

(2) If counsel for either party intends to call any witnesses at the sentencing hearing, counsel,
- oo
. i ma
shall submit, in writing, to the Court and opposing counsel, on or before > a se
ae ae mr
(not less than 14 days before sentencing), a statement containing (athe —
in)
So
names of the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the-Arificipated
So ma
. _ oo
length of the hearing. S o
< oO
GB) Sentencing memoranda are not required unless a party intends to request a sentence

outside the advisory guidelines range on the basis of a non-guideline factor. If submitted, they shall be

filed with the Clerk and a copy delivered to chambers on or before

(not less than 14 days before sentencing). Opposing or responding

 

Sentencing Guidelines Order — Expedited (Rev. 12/2019}

| !

iO
NOD 491
cz

CGAY LAY
Lun
Case 1:21-cr-00014-SAG Document 7 Filed 03/10/21 Page 2 of 2

memoranda are not required. If submitted, they shall be delivered to chambers on or before

(not less than 7 days before sentencing). Copies of all memoranda must

 

be sent to the Probation Officer. Sentencing memoranda are not sealed documents. If the memoranda or
attachments contain sensitive material, they should be filed under seal and accompanied by a motion to
seal.

{4) If the Government intends to seek restitution, a memorandum requesting restitution and
all supporting documentation shall be filed on or before (not less than 14 days
before sentencing). Failure to provide the restitution information or an explanation for why the
restitution information is not yet ascertainable by this date may result in an order to show cause why the
information could not have been timely provided and may result in the Court denying or delaying
restitution until after a hearing not to exceed 90 days after sentencing.

(5) Sentencing _ to be determined . Either party may request an extension of the
sentencing date after the presentence report is filed if there are objections to the presentence report
which warrant further consideration and possible revision of the report.)

(6) The presentence report, any revisions, and any proposed findings made by the Probation
Officer in the addendum to the report shall constitute the tentative findings of the Court under section
6A1.3 of the sentencing guidelines. In resolving disputed issues of fact, the Court may consider any
reliable information presented by the Probation Officer, the Defendant, or the Government, and the Court
may issue its own tentative or final findings at any time before or during the sentencing hearing.

(7) Nothing in this Order requires the disclosure of any portions of the presentence report

that are not disclosable under Federal Rules of Criminal Procedure 32.

March 9, 2021 . SN
Date

 

Stephanie A. Gallagher
United States District Judge

Sentencing Guidelines Order —- Expedited (Rev. 12/2019)
